DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Albert Penilla, during an interview on June 14, 2022, gave the Examiner an authorization to amend claims as follows:
IN THE CLAIMS
15. (Currently Amended)  Non-transitory computer readable media having program instructions for processing predicted data loss events, the computer readable media comprising, program instructions for receiving, by a server, data loss from a plurality of mobile client devices, the data loss used to construct a data loss map that indicates connection quality between said plurality of mobile client devices to the server, the connection quality identifying geolocation data for said plurality of mobile client devices for constructing and updating said data loss map; program instructions for receiving, by the server, navigation data for a mobile client device while streaming gameplay from the server, the navigation data being used to identify a route of travel for said mobile client device; program instructions for identifying, by the server, a predicted data loss event for the mobile device client, the predicted data loss event being identified using the data loss map and tracking movement of said mobile device client along the route of travel; program instructions for sending, by the server, a notification data for the predicted data loss event to the mobile client device, the notification data used for adjusting activity of said gameplay at the mobile client device before reaching a geo- location associated with the predicted data loss event; wherein said notification data is sent for a time before the predicted data loss event occurs, and the time before the predicted data loss occurs is correlated to a time of reduced level of game action.

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Consider claim 1 and 15, the Applicant’s amendment and remark filed on May 17, 2022 have been considered and found to be persuasive.  In agreement with the Applicant’s argument, the prior art failed to disclose or suggest each and every limitation recited in claims 1 and 15 of the claimed invention when considered as a whole.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 

Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LITON MIAH/
Primary Examiner, Art Unit 2642